internal_revenue_service number info release date index no department of the treasury washington dc person to contact telephone number refer reply to cc ita - genin-142257-02 date date dear this letter is a response to your letter about the revocation of form_8332 release of claim to exemption for child of divorced or separated parents in response to your question about whether the office_of_chief_counsel will provide guidance on this subject the department of the treasury priority guidance plan includes as an item guidance regarding the release of a claim for exemption for a child of divorced and separated parents also please note that the current version of form_8332 includes the following tip to help ensure future support you may not want to release your claim to the child’s exemption for future years thank you for writing about this issue i hope that the information in this letter is helpful if you have any questions please call sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
